Citation Nr: 0825905	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-03 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2006, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's request to reopen his 
claim.  The veteran appealed that decision to United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  The Court in a December 2007 Order remanded the 
claim to the Board for compliance with the instructions in 
the Joint Motion for Remand to the Board (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the Board was instructed to obtain the 
veteran's Social Security records.  The veteran's attorney 
submitted the veteran's records from the Social Security 
Administration in July 2008.  In a letter accompanying the 
records she specifically stated the veteran was not waiving 
RO consideration of the additional evidence submitted.  She 
also indicated that she had records from the "FBI," she 
presumably considered relevant, that she would submit to the 
RO after the veteran's claim was remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran and his 
attorney submit all relevant evidence in 
their possession (including FBI records) 
or request VA's assistance in obtaining 
evidence by providing the full name and 
address of any person or organization in 
possession of any relevant records.  

2.  After attempting to obtain any 
relevant evidence as may be requested by 
the veteran or his attorney, VA should 
then readjudicate the request to reopen 
the claim for service connection for a 
right knee disorder.  If the benefit 
sought on appeal remains denied the 
veteran and his attorney should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



